UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 PRAXAIR, INC. (Exact name of registrant as specified in its charter) Delaware (State of incorporation or organization) 06-1249050 (I.R.S. Employer Identification No.) 39 Old Ridgebury Road Danbury, CT (Address of principal executive offices) 06810-5113 (Zip Code) Securities to be registered pursuant to Section 12(b) of the Act: Title of each class to be so registered 1.200% Notes due 2024 Name of each exchange on which each class is to be registered New York Stock Exchange If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box. [X] If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box. [] Securities Act registration statement file number to which this form relates: 333−204093 Securities to be registered pursuant to Section 12(g) of the Act: None (Title of class) Item 1.Description of Registrant’s Securities to be Registered. A description of the 1.200% Notes due 2024 (the “Notes”) of Praxair, Inc., a Delaware corporation (the “Registrant”), to be registered hereunder is contained in the section entitled “Description of the Notes” in the Prospectus Supplement dated February 4, 2016 and in the section entitled “Description of Debt Securities” in the accompanying Prospectus dated May 12, 2015, which sections are incorporated herein by reference.The Prospectus Supplement, together with the accompanying Prospectus, was electronically submitted for filing with the Securities and Exchange Commission pursuant to Rule 424(b) on February 5, 2016.The Prospectus Supplement and Prospectus form a part of the Form S-3 Registration Statement (File No. 333-204093). Item 2.Exhibits. Exhibit No. Description Indenture dated as of July 15, 1992, between Praxair, Inc. and U.S. Bank National Association, as the ultimate successor trustee to Bank of America, Illinois, formerly Continental Bank, National Association (Filed as Exhibit 4 to the Registrant’s Current Report on Form 8-K dated March 19, 2007, Filing No. 1-11037, and incorporated herein by reference). Form of 1.200% Notes due 2024. SIGNATURE Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the Registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. Date:February 12, 2016 PRAXAIR, INC. By:/s/ Guillermo Bichara Guillermo Bichara Vice President, General Counsel, and Corporate Secretary
